Citation Nr: 0433227	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus was caused by his 
chronic pancreatitis, which was caused by his abuse of 
alcohol.

2.  The veteran's diabetes mellitus was not caused by in-
service exposure to herbicides.


CONCLUSION OF LAW

The veteran does not have type II diabetes mellitus that is 
the result of disease or injury incurred in or aggravated by 
active military service; type II diabetes mellitus may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1116, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the medical evidence of record reveals that the 
veteran had no complaints or manifestations of diabetes 
mellitus while on active duty.  On examination for separation 
from service, in November 1967, urinalysis was negative for 
sugar and blood testing showed no abnormality.  

A treatment record from VA Medical Center (VAMC) Westside, 
Chicago, Illinois dated in June 1977 shows that there was a 
diagnosis of acute pancreatitis, and specifically noted there 
was no diabetes mellitus present.  A treatment record from 
VAMC Westside indicates that the veteran was initially 
diagnosed with non-insulin-dependent diabetes in August 1990.  
The record shows no indication of treatment for diabetes 
until he was admitted to VAMC Westside in November 2002 for 
hyperglycemia.  Of record are out-patient treatment records 
from VAMC Westside which show that the veteran was treated 
for diabetes mellitus, type II.  In testimony at a hearing 
conducted by the undersigned Veterans Law Judge, the veteran 
testified that he had initially taken insulin injections, but 
he now takes pills.  

The report of a VA examining physician dated in June 1978 
indicates that the veteran was a chronic alcoholic.  Progress 
notes from VAMC Westside dated in November 2002 indicate that 
the veteran's diabetes was likely secondary to chronic 
pancreatitis.  The veteran was afforded a VA examination in 
December 2002.  The examining physician found that the 
veteran has diabetes mellitus, type II.  The examiner also 
stated that the veteran had chronic pancreatitis which was 
due to alcoholism.  The examiner further stated that the 
veteran's diabetes mellitus, type II was due to his chronic 
pancreatitis.  The examiner also specifically stated as his 
medical opinion that the veteran's diabetes mellitus, type II 
was not due to Agent Orange exposure.

The veteran claims that his diabetes mellitus, type II was 
caused by exposure to Agent Orange while he was serving in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2003).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The list of diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents includes Type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes).  For service connection to be granted for diabetes 
mellitus, type II, due to an association with herbicide 
agents, it must be manifested to a degree of 10 percent or 
more at any time after service.  See C.F.R. § 3.307(a)(6)(ii) 
(2003); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  A veteran 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will 
be presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to the 
contrary.  Id.  

However, the presumption of service incurrence is rebuttable.  
Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309, 
including diabetes presumed to be caused by exposure to 
herbicides in Vietnam, is any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease.  38 C.F.R. § 3.307(e).  In rebuttal, 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
Rebuttal evidence does not require a conclusive showing, but 
such showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not the result of military service.  Id.

The record shows no treatment for or diagnosis of type II 
diabetes mellitus during the veteran's military service or 
within one year of separation therefrom.  Thus, there is no 
basis on which to grant direct service connection.  38 C.F.R. 
§§ 3.303, 3.304, 3.309.

In the instant case the veteran has a confirmed diagnosis of 
type II diabetes mellitus, which the record shows is being 
treated with a prescribed medication as well as a restricted 
diet.  The veteran's diabetes mellitus is therefore 
manifested to a degree of at least a 10 percent disability.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).  Further, the 
record shows the veteran served in Vietnam during the 
designated period, and thus was presumptively exposed to 
herbicide agents.  Nevertheless, as noted above, November 
2002 treatment records show that the veteran's diabetes is 
more likely secondary to his chronic pancreatitis.  The 
following month, in December 2002, a different examiner 
affirmatively stated that the veteran's diabetes mellitus was 
due to his chronic pancreatitis, which in turn was due to 
alcoholism.  This examiner specifically noted that the 
veteran's diabetes was not due to exposure to Agent Orange.  
The record indicates that the December 2002 examiner reviewed 
the veteran's file as part of his examination.  The 
examiner's specific conclusion that the veteran's diabetes 
was caused by his chronic pancreatitis, and not by exposure 
to herbicides in Vietnam, was thus based on all evidence of 
record available at the time.  There is nothing of record to 
refute this conclusion.  In fact, the evidence showing that 
pancreatitis existed well before the onset of diabetes 
mellitus supports the examiner's finding and leads to a 
conclusion that the examiner's assessment of the cause of 
diabetes was based on sound medical reasoning.  The Board 
therefore concludes that the presumption that the veteran's 
type II diabetes mellitus was caused by exposure to certain 
herbicides while in military service is successfully rebutted 
by competent medical opinion that was based on consideration 
of all evidence of record.  Moreover, because the onset is 
traceable to the veteran's use of alcohol, service connection 
may not be awarded.  38 U.S.C.A. § 1110 (no compensation 
shall be paid if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs).  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds that a 
preponderance of the evidence is against his claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the processing of veterans' claims.  In adjudicating 
this veteran's claim of service connection the Board has 
considered the provisions of the VCAA.  Among other things, 
the VCAA and implementing regulations require VA to notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002.  

Regarding VA's duty to notify, the November 2002 notification 
to the veteran apprised him of what, specifically, the 
evidence must show to establish entitlement to the benefit 
sought, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Specifically, the RO 
informed the veteran that he should submit any reports or 
statements from doctors, hospitals, laboratories, medical 
facilities, mental health clinics, x-rays, physical therapy 
records, surgical reports, including dates of treatment, 
findings, and diagnoses.  Additionally, the RO informed the 
veteran of the results of its rating decision, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) reporting the results of the RO's 
review.   

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO also obtained the available medical evidence 
described by the veteran, which consisted of outpatient 
treatment records from VAMC West Side.  The veteran was 
afforded the VA examination described above, as well as a 
videoconference hearing.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



